688 N.W.2d 282 (2004)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Timothy A. MILBANK, Defendant-Appellant.
Docket No. 126113. COA No. 253634.
Supreme Court of Michigan.
October 29, 2004.
On order of the Court, the application for leave to appeal the March 25, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for a determination whether defendant received good-time credit from the county sheriff under MCL 51.282(2) when he was incarcerated in 2000. If the trial court determines that defendant was awarded good-time credit, the court shall amend the judgment of sentence by crediting defendant's sentence with the number of good-time days he was awarded, and forward a copy of the amended judgment of sentence to the Department of Corrections.
We do not retain jurisdiction.
CORRIGAN, C.J., concurs and states as follows:
I concur in the decision to remand to the trial court for consideration of the amount of good-time credit to be awarded. Defendant contends in this Court that he is entitled to 143 of days credit; the authority for this claim is not obvious. Under MCL 51.282(2), it appears that defendant should have received good-time credit according to the following ratio: one day of good-time credit for every six days of sentence served. Defendant served 222 days, so it appears that under the statute he would be entitled to 37 days of credit.